OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
tc
                                  AUSTIN


     0-G.-
     --
    sonorable Cbarley Lockhert, Pag0 2




              In oux apl.nLcm
                            No. O-1332vo held f&sateuoh otai-
    tinplat4xp%nsafknde rpcjrbe uuea aw tilepryalait4f omplogse%4
    Jn additialto thooa oboes solrriell4r4 expremly St.#&z@fl.
    nelace,the 4Oproplatlai for caatingaat4xpenbM My be UBBd
    t0 JMlj #OBKWlO t0 ~Z+OPltZ thes4   64FViU46.   ti   th&t W      4&S-
    loa ~4 held that under the krm of prneprph (b) of the title
    "salaryand other prcylsicam"ba the weral rldcr to the ape
    propriatlanbillmvbuwreumia ptovxaedforapwtlaulu
    Ltaa of expense,that sea is all that ir intasdedto be wul-
                               ve &o not b4lioy4twt th4 lut
                      PIL*Ytver,
    mnticmad bald& le bppllarblehere is t&w a'ow~othat ealy
    the mm of $360.00m    year ie to be e-den   tn payl.tqthe
                    for his pxt tlmm employmat. In othe v4rd4,
    me*re+nger-porter
    as v4 imderrtandyour lettex,him mlary fm the pwfoammcre
    o? th444 aemi443 ia not bafng incrers4&ox snpploaeut&. on
    the oth0r  hand,   it i8 oux mdnr4hmUng      t&t   you r&ply     rl4h
    to pay th0  mm%    lmn to perform  aamaar   BOxviO8B  rt tllmr     not
    6OYemdbyhlS px6s0nt~leyYlI0nt. fn~ro~~theeaploy-
    laentend paylmxlt
                    whloh Ton proporeIs not soxbM4m by m
    gnph (b) of tb title     aislmym& other pwvisiano" in the
    pramratdap4rtnt4at4l approprl8tim bill.
                 fnour opiaiarNo. 05607vo held tbatanoym, .8x,
    ~0~0 and t-t         8p4citbiiat in 04 0r th4 8t4t.4 4i~yasl?l
    institntlaas      oouldnot hold the mam pemititmia awther
    &tat4 inatltutian      nn&br S54titm  33 of Article l6, 4f the
    atate OanetLtutrca      vUoh pmtiderrr
              "The aGeountsIlg     OfflOem of thla ate4
         4lmlY.neither&4v aor pey 4 varrentupeathe
         Tmaaury in favor of any pwwm, fox 8alU'Y
         GX G~MtifXl         aS wt.     OffiC0X6l'4ml;ltO4,
         whc holAB at th0 sups time Bny othex off144ox
         posit&enof hcmr, tru~ats      or profit, vndea this
         state or the IJhited     statea,eraapt m pretrotib-
         od In thls CenBtitutl6n:




E
~amrable Char147 L&kbIbrt, P4@ 3

          The ~~xogrlatim o? $360.00 per year is explunsly
for p8xt tiars46xplo76mnt.Wethinkltwas    oontes@atedttblrt
4 detlnite psrt of the day shouldbs set aside for tIw mssasn-
g4r-porterto s4rve. It is oot4d that the mm lpproprlrt4d16
oae-half the amount 46~6317wmwxriated in ottwr parts or the
sill ror a ml tiraeappioy46mr0nning sirliu 64~~1046.
youxootlan in requlringhiatovorkintho~e~Ooll6         sad CI-
llerlng h&a of 6n7 duties under that 4nplo)aantin the mmings
is mtlml7 proper.    The rsseuger-poxter  le wlea no oblige
tiom to 641994 ok hold himself in ~44dln46sto serve \mdor his
4nrplo7mmt8s swhmess4ng4r-porter during the urmlngs. His
vorking rt o&l tmes fn the momlqgs vi11 not oarfllot tith his
rrtemoai duties. Vlth 6pwl?lc r4rereno4to the Quotbdaeo-
tial or th4 state Ccn6tltutlm, V4 slsp 886lme tImt his mgulm
aftemoaa    46Iglo7mt oar6tltut46him 6aj*4ppOm44" 0r th4 06.
f3ugrPt  OS 8 po6itidaOS . . . p0rit.    The problbltlatIS
l@nrt the holw        of mor4 t&n a14 suoh gocritlar.In his
w~vark         vouldbeb4anrgszrt, offlcer orappointn, tkm
holder or a positiori0r ham, trust Or pr0rity Th4 asuvst
of thotae to vhioh he ~0uld appromh vould b4 the ocoupat of a
*positiaa*or prorit.      And,   v4 do not bellevetbrt tbo 4asu61
4aplo7lsaatof the msa rt lmegulu intervalsvoulu oa%stitut*
hi61the holder of8 "poaltlat." fhetermdanotes ~tl4ast8oae
d4gr44 of p4x-mamoy ox regularity,vbloh v4 mWWsad      do46
not exlmt hezw. FrQE the o&a0 or lcxelghY. BeaX& or Cho64a
~9old4~4,        40 A. 625, by tkw Rw Jersey Suprcrw Couxt, ~4

          ‘TIyt atrtute    teat8 017 th064 perrosa
                       Iv”or 'a poaltlaa;" aad vo think
     vho hold 'an oiY'ia4
                        to the vlrvr h4xwtoiozu4xp#684U
                          of t&se term (Iavisv. Jer64?
      cit7, 1 Ilf.J. r,nv,240, 1.7Atl. 112; StcrvrrtY.
      Borrd 7ll.J.Sup.) 38 A. 8421, the applayrat o?
     ,tho a+4lirtordldnotpl444himln       elth4r4aofYlo4
      ox 8 poatlaa, vlthln the purYl0vor thet iwtute.     '.'
      He vea to vork b7 the tleyol7, and the 6orvlaH to.'
      be renderedbyhlmverio ms~el7 suahes, ia tlmllpe
      oihls trade,migbtbe dlxwted ?romtiastotlms
      by his superiors."
            mm     16 8birr0~nt6mmti~  r~061th0604~ltih~hioh
ve v4re ccnoerned in opinlcn fo. o-2607. ~4 mover roux ques-
tion la the r??Mmtlwr. our optnlammight be diff4r4nt   if his
Ga5             ,u




  ATTORNEY GENERAL OF TEXAS